

	

		II

		109th CONGRESS

		1st Session

		S. 977

		IN THE SENATE OF THE UNITED STATES

		

			May 9, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To include claims for injuries and death due to exposure

		  during certain time periods from fallout emitted during the Government's

		  above-ground nuclear tests in Nevada that exposed individuals who lived in the

		  downwind affected area in the State of Montana. 

	

	

		1.Short

			 titleThis Act may be cited as

			 the Radiation Exposure Compensation

			 Act Amendments of 2005.

		2.Findings;

			 purpose; apology

			(a)FindingsCongress

			 finds the following:

				(1)Ninety-nine

			 percent of the Iodine–131 (hereinafter referred to as I–131) in

			 the atmosphere of the United States came from 90 tests in Nevada, mainly in the

			 years 1952, 1953, 1955 and 1957. I–131 is a leading cause of thyroid cancer in

			 America. The United States national average dosage per person is 2 rads.

				(2)Of the 25

			 counties with the heaviest average dose of I–131, which is between 9 and 16

			 rads, 15 counties (Meagher, Broadwater, Beaverhead, Jefferson, Powell, Judith

			 Basin, Madison, Fergus, Gallatin, Petroleum, Lewis and Clark, Blaine, Silver

			 Bow, Chouteau and Deer Lodge) are in the State of Montana.

				(3)The county with

			 the highest per capita thyroid dose of I–131 in the country is Meagher county

			 in Montana with 16 rads, which is 800 percent higher than the national

			 average.

				(4)Of the 56

			 counties in Montana, only Yellowstone County has an I–131 exposure level near

			 the national average. None of the counties in Montana have an I–131 exposure

			 level below the national average.

				(5)As thyroid cancer

			 takes 10 to 40 years to develop, radiation exposure in the late 1950s might not

			 manifest in cancer until the late 1990s.

				(6)While the

			 national average for thyroid cancer has remained steady over the past 30 years,

			 the rate of reported thyroid cancer in Montana has increased steadily. In 1980,

			 Montana had a rate of thyroid cancer 6.2 times the national average. In 1990,

			 that rate had increased to 10.8 times the national average and in 2000 the rate

			 of reported thyroid cancer in Montana was 17.5 times the national

			 average.

				(7)When this data is

			 age-adjusted, it is clear that the diagnosis rates for thyroid cancer in

			 Montana have increased dramatically over the past decade, even relative to an

			 increase in national rates. Between 1989 and 1993, the age-adjusted rate of

			 thyroid cancer in Montana was 4.4 people per 10,000 persons, compared to the

			 national average of 5.5 people per 10,000 persons. Between 1994–1998, that rate

			 increased to 6.3 in Montana, but the national average only increased to 6.5.

			 Between 1999 and 2003, that rate in Montana increased again to 10.0, surpassing

			 the national average of 7.6.

				(8)Between 1989 and

			 2003, the national age-adjusted rate of thyroid cancer diagnosis increased by

			 38 percent. During that same period of time, the rate in Montana increased 127

			 percent.

				(9)These increases

			 in the thyroid cancer rate correspond with the expected delay for the

			 manifestation of thyroid cancer from exposure during the nuclear testing in the

			 1950s.

				(10)The Radiation

			 Exposure Compensation Act (42 U.S.C. 2210 note), enacted in 1990, establishes

			 in the Department of the Treasury the Radiation Exposure Compensation Trust

			 Fund for claims for injuries and death due to exposure during certain time

			 periods to radiation from: (1) nuclear testing in Utah, Nevada, and Arizona; or

			 (2) uranium mining in Colorado, New Mexico, Arizona, or Utah.

				(11)None of the 5

			 counties with the highest I–131 exposure, which are located in Montana and

			 Idaho, are covered under the Radiation Exposure Compensation Act . Only 3 of

			 the 25 counties with the highest I-131 exposure are covered. No counties in

			 Montana are currently covered by the Radiation Exposure Compensation Act.

			 However, 3 counties in Nevada with dosage rates nearly equal to the national

			 average are covered.

				(12)The Board on

			 Radiation Effects Research at the National Academy of Sciences has conducted

			 studies on the effects of this radiation exposure in all 50 States and found

			 that the calculated absorbed dose to the thyroid of a person born in 1948 who

			 resided for the entire period evaluated in Montana is 250 milligrays, higher

			 than any of the counties in Utah currently eligible for compensation.

				(13)Fallout emitted

			 during the Government's above-ground nuclear tests in Nevada exposed

			 individuals who lived in the downwind affected area in Montana to radiation

			 that is presumed to have generated an excess of cancers among these

			 individuals.

				(14)The United

			 States should recognize and assume responsibility for the harm done to these

			 individuals.

				(15)The lives and

			 health of innocent individuals who lived downwind from the Nevada tests, in the

			 State of Montana, were involuntarily subjected to increased risk of injury and

			 disease to serve the national security interests of the United States.

				(b)PurposeIt

			 is the purpose of this Act to establish a procedure to make partial restitution

			 to individuals described in subsection (a) for the burdens they have borne for

			 the Nation as a whole.

			(c)ApologyCongress

			 apologizes on behalf of the Nation to the individuals described in subsection

			 (a) and their families for the hardships they have endured.

			3.Amendments to

			 RECA

			(a)Compensation in

			 generalSection 4(b)(1) of the Radiation Exposure Compensation

			 Act (42 U.S.C. 2210 note) is amended—

				(1)in subparagraph

			 (B), by striking and at the end; and

				(2)by adding at the

			 end the following:

					

						(D)in the State of

				Montana, the counties of Meagher, Broadwater, Beaverhead, Jefferson, Powell,

				Judith Basin, Madison, Fergus, Gallatin, Petroleum, Lewis and Clark, Blaine,

				Silver Bow, Chouteau, and Deer Lodge;

				and

						.

				(b)Additional

			 ReliefSection 4 of the Radiation Exposure Compensation Act (42

			 U.S.C. 2210 note) is amended by adding at the end the following:

				

					(c)Additional

				relief

						(1)Other

				areas

							(A)In

				generalAn individual who resided in a region of Montana not

				covered under subsection (b)(1)(D) during the time period described in

				subsection (a)(1)(A)(i) may apply for compensation under this Act.

							(B)ProcedureThe

				National Cancer Institute, in collaboration with the Centers for Disease

				Control and Prevention, shall evaluate whether an individual submitting an

				application under subparagraph (A) is eligible for compensation under this Act

				on a case-by-case basis.

							(2)Other

				expensesAn individual who is eligible for compensation under

				subsection (b)(1)(D) or paragraph (1) shall also receive compensation from the

				Fund for the costs of screening, complications of screening, follow-up

				referrals, work-up diagnosis, and treatment related to the specific disease

				contracted by the

				individual.

						.

			(c)Authorization

			 of appropriationsSection 3(e) of the Radiation Exposure

			 Compensation Act (42 U.S.C. 2210 note) is amended by adding at the end the

			 following:

				

					(3)RECA Amendments

				of 2005There are authorized to be appropriated to the Fund

				$200,000,000 to carry out the Radiation

				Exposure Compensation Act Amendments of 2005. Any amounts

				appropriated pursuant to this paragraph are authorized to remain available

				until expended. Of the funds appropriated to carry out the

				Radiation Exposure Compensation Act

				Amendments of 2005, not less than 95 percent of the funds

				expended shall be distributed directly to victims of radiation

				exposure.

					.

			4.Education

			 programThe Health Resources

			 and Services Administration shall conduct an enhanced program of education and

			 communication about the health risks posed by radiation exposure from fallout

			 from United States nuclear-weapons testing.

		

